Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 01/21/2022.  Claims 1, 3-18, 23, and 24 are pending.  Claims 1, 15, and 17 are independent.  Claims 4, 15, 17, and 18 are withdrawn. Claims 2, and 19-22 are canceled.  Claims 23 and 24 have been newly added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a straight line extending from the inferior tip to the fin edge at the vertically oriented centerline” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
a)  Claim 1, last fourth line, the limitation “parallel with” should be amended to --parallel to--.
b)  Claim 13, last line, the limitation “parallel with” should be amended to --parallel to--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-14, 16, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the first portion is not substantially parallel with the straight line.”    The limitation is indefinite because it is unclear how a curved edge (curved line) is parallel, substantially parallel, or not substantially parallel to a straight line as shown in the Figure below.  

    PNG
    media_image1.png
    519
    681
    media_image1.png
    Greyscale

Claim 13 recites the limitation “the first portion deviates medially and inferiorly from a straight line extending from the inferior tip to the first inferior edge at the vertically-oriented centerline, such that the first portion is not substantially parallel with the straight line.”    The limitation is indefinite because it is unclear how a curved edge (curved line) is parallel, substantially parallel, or not substantially parallel to a straight line as shown in the Figure above.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-14, 16, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a)  The limitation “the first portion deviates medially and inferiorly from a straight line extending from the inferior tip to the first inferior edge at the vertically-oriented centerline, such that the first portion is not substantially parallel with the straight line” in 

    PNG
    media_image1.png
    519
    681
    media_image1.png
    Greyscale

b) The limitation “the first portion deviates medially and inferiorly from a straight line extending from the inferior tip to the first inferior edge at the vertically-oriented centerline, such that the first portion is not substantially parallel with the straight line” in 

	The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 12-14, 16, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pease Jr. (US Pat. No.: 2,671,444).
.

    PNG
    media_image2.png
    639
    761
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pease Jr. (US Pat. No.: 2,671,444) as applied to claim 1 above, and further in view of Timmer et al. (US Pub. No.: 2010/0152530).
Regarding claim 9, Pease Jr. discloses all the limitations of claim 1 and further discloses that a width of the fabric layer laterally is greater than a height of the fabric layer (Fig. 3, the height of the fabric layer, measured from a superior edge to an inferior edge of the mesh).  However, Beyer does not disclose that the height of the mesh/fabric layer, measured from a superior edge to the inferior edge of the mesh, is from about 0.5 inches to about 15 inches, and wherein the width of the mesh/fabric layer, measured 
Timmer teaches, in the same field of endeavor (surgical mesh), a mesh comprising a height (such as the length of the 18, Fig. 1) of the mesh/fabric layer (combination of 12 and 14), measured from a superior edge to an the inferior edge of the mesh, from about 0.5 inches to about 15 inches, and a width (D1 and D2, Fig. 1) of the mesh/fabric layer, measured from a lateral edge to a medial edge of the mesh, from about 0.1 inches to about 15 inches (Para. [0022]-[0025]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Pease Jr. to include the height of the mesh/fabric layer, measured from a superior edge to an the inferior edge of the mesh, to be from about 0.5 inches to about 15 inches, and wherein the width of the mesh/fabric layer, measured from a lateral edge to a medial edge of the mesh, to be from about 0.1 inches to about 15 inches as taught by Timmer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pease Jr. (US Pat. No.: 2,671,444) as applied to claim 1 above, and further in view of Nagale et al. (US Pub. No.: 2013/0204077).
Regarding claim 10, Pease Jr. discloses substantially all the limitations of the claim but fails to disclose that the fabric layer has a density of no greater than about 40 grams per square meter.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the fabric layer of the mesh of Pease Jr to have a density of no greater than about 40 grams per square meter, such as 1 to 20 grams per square meter as taught by Nagale, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 11, Pease Jr. discloses substantially all the limitations of the claim but fails to disclose that the mesh comprises a synthetic material comprising polypropylene, polyester, expanded Polytetrafluoroethylene (ePTFE), or any combination thereof.
Nagale teaches, in the same field of endeavor (surgical mesh), a mesh comprising a synthetic material comprising polypropylene, polyester, or polyethylene (Paras. [0022]-[0023]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Pease Jr. to comprise a synthetic material comprising polypropylene or polyester as taught by Nagale, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-14, 16, 21, and 22 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 7-12 of the remarks, Pease Jr. discloses a mesh (10, Fig. 3, the mesh is fully capable for sublay inguinal hernia repair in a subject wherein upon implantation the mesh is located posterior to an inguinal hernia defect and posterior or deep to a genital nerve in the subject), the mesh comprising: (a) a fabric layer (fabric layer of 10, Fig. 3) comprising a plurality of pores (pores of mesh, Figs. 2-3) fully capable to enable tissue adhesion to the mesh upon implantation of the mesh in the subject (the pores of the mesh are fully capable to enable tissue adhesion to the mesh upon implantation of the mesh in the subject), the fabric layer having an inferior edge (see Figure below.  The figure below is by flipping and rotating Fig. 3 of Pease Jr.) of an inferolateral quarter of the fabric layer; and (b) a single fin (see Figure below), the fin extending inferiorly from an inferomedial quarter of the fabric layer and is substantially medial to a vertically-oriented centerline of the fabric layer (see Figure below), the fin comprising a fin edge (see Figure below) medial to the vertically-oriented centerline having a first portion (see Figure below) lateral to and connected to an inferior tip (see Figure below) of the fin and a second portion (see Figure below) medial to and connected to the inferior tip, wherein the first portion extends inferiorly from the inferior edge of the inferolateral quarter of the fabric layer to the inferior tip and the second portion extends from the inferior tip medially toward a medial edge of the fabric layer (see Figure below), the first portion deviates medially and inferiorly from a straight line extending from the inferior tip to the first inferior edge at the vertically-oriented centerline, such that the first portion is not substantially parallel 

    PNG
    media_image2.png
    639
    761
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JING RUI OU/Primary Examiner, Art Unit 3771